DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Fitzpatrick on 8/5/21.
The application has been amended as follows: 

Claims:

Replace claim 1 with the following amended claim:
--1. A fixing device comprising:
a fixing rotator;
an opposed rotator configured to contact the fixing rotator to form a nip between the fixing rotator and the opposed rotator;
a heater configured to heat the fixing rotator,
the heater including:
	a tube;

	a first sealing portion disposed at a first lateral end of the tube in a longitudinal direction of the fixing rotator, the first sealing portion including a first inboard end distanced from a first lateral end of the heat generating portion with a first distance in the longitudinal direction of the fixing rotator; and
	a second sealing portion disposed at a second lateral end of the tube in the longitudinal direction of the fixing rotator, the second sealing portion including a second inboard end distanced from a second lateral end of the heat generating portion with a second distance in the longitudinal direction of the fixing rotator, the second distance being smaller than the first distance; and
a driving force transmitter configured to transmit a driving force to one of the fixing rotator and the opposed rotator, the driving force transmitter disposed in a first lateral end side of the fixing device, the first lateral end side defined by a center of the fixing rotator in the longitudinal direction of the fixing rotator, the first lateral end side where the first sealing portion is disposed, wherein the heat generating portion is symmetric with respect to the center of the fixing rotator in the longitudinal direction of the fixing rotator.--

Cancel claim 2

Replace claim 3 with the following amended claim:
--3. The fixing device according to claim 1,
wherein the first sealing portion is distanced from the center of the fixing rotator in the longitudinal direction of the fixing rotator with a third distance,
wherein the second sealing portion is distanced from the center of the fixing rotator in the longitudinal direction of the fixing rotator with a fourth distance, and


Replace claim 14 with the following amended claim:
--14. An image forming apparatus comprising:
an image forming device configured to form an image on a recording medium; and
a fixing device configured to fix the image on the recording medium,
the fixing device including:
	a fixing rotator;
	an opposed rotator configured to contact the fixing rotator to form a nip between the fixing rotator and the opposed rotator;
	a heater configured to heat the fixing rotator,
	the heater including:
		a tube;
		a heat generating portion disposed inside the tube;
		a first sealing portion disposed at a first lateral end of the tube in a longitudinal direction of the fixing rotator, the first sealing portion including a first inboard end distanced from a first lateral end of the heat generating portion with a first distance in the longitudinal direction of the fixing rotator; and
		a second sealing portion disposed at a second lateral end of the tube in the longitudinal direction of the fixing rotator, the second sealing portion including a second inboard end distanced from a second lateral end of the heat generating portion with a second distance in the longitudinal direction of the fixing rotator, the second distance being smaller than the first distance; and
	a driving force transmitter configured to transmit a driving force to one of the fixing rotator and the opposed rotator, the driving force transmitter disposed in a first lateral end side of the , wherein the heat generating portion is symmetric with respect to the center of the fixing rotator in the longitudinal direction of the fixing rotator.--

Allowable Subject Matter
Claims 1 and 3-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 3-16, the prior art of record does not disclose or suggest the recited “wherein the heat generating portion is symmetric with respect to the center of the fixing rotator in the longitudinal direction of the fixing rotator” along with the remaining claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852